ORIGINAL                                                    04/02/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0177


                                       OP 20-0177


 NANCY JENSEN and JACOB JENSEN,
                                                                      sap
                                                                        2020
                                                                        An 02
              Petitioners,                                                    Greta-mrioOd
                                                                                       court
                                                                      goolef suprerntana
                                                                    clefs< o _f loon
                                                                       stato"
       v.
                                                                    ORDER
MONTANA FOURTH JUDICIAL DISTRICT
COURT,MISSOULA COUNTY,HONORABLE
ROBERT L.DESCHAMPS,III, Presiding Judge

              Respondent.


      Petitioners Nancy Jensen and Jacob Jensen seek a writ of supervisory control
directing the Fourth Judicial District Court, Missoula County,to reverse its Order granting
summary judgment in its Cause No. DV-18-819. In that Order, the District Court granted
summary judgment in favor of Defendants Farmers Insurance Exchange, Mid-Century
Insurance Company, and John Does 1-5 which dismissed Jensens' Unfair Trade Practice
Act claims against them. Jensens allege supervisory control is necessary in this case
because allowing the matter to move forward on only the remaining counts would require
piecemeal and duplicative discovery, and the possibility of having to conduct two trials
and two appeals for the same controversy.
      Having reviewed the Petition and the challenged                  Order, this Court
deems it appropriate to obtain a summary response. Therefore, in accordance with
M.R. App.P. 14(7),
      IT IS ORDERED that the Fourth Judicial District Court and Farmers Insurance
Exchange, Mid-Century Insurance Company, and John Does 1-5, or both, are granted 30
days from the date ofthis Order to prepare, file, and serve a response(s) to the petition for
writ of supervisory cohtrol in Cause No. DV-18-819.
      The Clerk is directed to provide inmediate notice of this Order to counsel for
Petitioner, all counsel of record in the Fourth Judicial District Court, Missoula County,
Cause No. DV-18-819, and the Honorable Robert L. Deschamps, III, presiding.
      DATED thi          day of April, 2020.


                                               For the Court,


                                               By




                                           2